DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the limitation “the charge control device” lacks antecedent basis. Nowhere in claim 1, in which claim 8 is dependent is there a limitation of a control 
In regards to claim 9, the limitation “the charge control device” lacks antecedent basis. Nowhere in claim 1, in which claim 9 is dependent is there a limitation of a control device, the control device is mentioned in claim 6 and 7. For Examining purposes the claim will be understood as written. Please correct and/or clarify. 
In regards to claim 10, the limitation “the charge control device” lacks antecedent basis. Nowhere in claim 1, in which claim 10 is dependent is there a limitation of a control device, the control device is mentioned in claim 6 and 7. For Examining purposes the claim will be understood as written. Please correct and/or clarify. 
In regards to claim 11, the limitation “the charge control device” lacks antecedent basis. Nowhere in claim 1, in which claim 11 is dependent, is there a limitation of a control device, the control device is mentioned in claim 6 and 7. For Examining purposes the claim will be understood as written. Please correct and/or clarify. 
Claims 12 and 13 are rejected because of their dependency on claim 11.
In regards to claim 12, the limitation “the RESET signal” lacks antecedent basis. Nowhere in claims 11 and 1, in which claim 12 is dependent, is there a limitation of a RESET signal. There is a RESET signal mentioned in claim 2, but claim 12 is not dependent upon claim 2. Please correct and/or clarify.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciu et al. (Sub-Nanosecond Gated Photon Counting for High Spatial Resolution CMOS Imagers, 2016 14th IEEE International New Circuits and Systems Conference (NEWCAS), 2016, pp. 1-4, doi: 10.1109/NEWCAS.2016.7604816) in view of Ishii et al. (US 20200412991).
Re claim 1: Maciu teaches an analog counter circuit (fig. 6) for use with a digital pixel (abstract, fig. 5), the analog counter circuit comprising: an input (SPAD IN, fig. 6); an output (Source of Msel, fig. 6); a first stage (Cinc, Minc, Mrst-inc, fig. 6) electrically coupled to the input (SPAD IN) that is charged to an initial charge voltage (Vgain, fig. 6); a second stage (Mread, Cint, Msel, fig. 6) that includes an accumulating charge storage device (Cint, fig. 6); and a charge transfer device (Mtx, fig. 6) between the first (Cinc, Minc, Mrst-inc, fig. 6) and second (Mread, Cint, Msel, fig. 6) stages that includes a transfer voltage (Vtx – Vt tx), wherein the charge transfer device (Mtx) allows charge from the first stage (Cinc, Minc, Mrst-inc, fig. 6) to pass to the second stage (Mread, Cint, Msel, fig. 6) and be accumulated on the accumulating charge storage device (Cint) (page 3, left column, lines 5-25, the Mtx can transfer charges as long as its Vgs is greater than its threshold. This positive excess voltage is given by Vex = Vgs tx – Vt tx. The total transferable charge, initially stored in Cinc is given by: Qex = Cinc*Vex. The transferable charges flow from Cinc to Cint leading to the following voltage variation: ∆Vint = Qex/Cint = (Cinc/Cint)*Vex), but does not specifically teach charge accumulated 
Re claim 2: Maciu as modified by Ishii teaches the analog counter circuit (Examiner’s note: this entire claim is functional language, there is no additional structure to further define the circuit, since there is no difference between the structure of the claim and the prior art reference rejection in view of Maciu and Ishii then the circuit of Maciu as modified by Ishii is capable of performing the function), wherein when a RESET signal (Maciu, the signal from the comparator and circuit in fig. 5, SPADin, fig. 7) is received at the input transitions from a low level to a high level (Maciu, see fig. 7, 
Re claim 3: Maciu as modified by Ishii teaches the analog counter circuit, wherein the transfer device (Maciu, Mtx, Ishii, 122) includes an input connected to the first stage (Maciu, Cinc, Minc, Mrst-inc, fig. 6, Ishii, 121, fig. 3) and an output connected to the second stage (Maciu, Mread, Cint, Msel, fig. 6, Ishii, 124, fig. 3).
Re claim 4: Maciu as modified by Ishii teaches the analog counter circuit, wherein the transfer device (Maciu, Mtx) includes a gate (Maciu, attached to bias voltage, Tx pulse) that is connected to a gate bias voltage (Maciu, Tx pulse), wherein the transfer voltage is a sum of the gate bias voltage and a threshold voltage of the transfer device (Maciu, left column, lines 1-25, Ishii, 122, paragraph 41 and 77).
Re claim 5: Maciu as modified by Ishii teaches the analog counter circuit, wherein the transfer device (Maciu, Mtx, Ishii, 122) is a P-channel MOSFET (Ishii, paragraph 77).
Re claim 6: Maciu as modified by Ishii teaches the analog counter circuit, wherein the first stage (Maciu, Cinc, Minc, Mrst-inc, fig. 6) includes: a first capacitor (Maciu, Cinc) connected to the input (Maciu, see fig. 6); and a charge control device (Maciu, Mrst-inc) having an input connected to a supply voltage (Maciu, Vdd) and an output connected to the first capacitor (Maciu, Cinc) (Maciu, see fig. 6).
.
5.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciu et al. (Sub-Nanosecond Gated Photon Counting for High Spatial Resolution CMOS Imagers, 2016 14th IEEE International New Circuits and Systems Conference (NEWCAS), 2016, pp. 1-4, doi: 10.1109/NEWCAS.2016.7604816) as modified by Ishii et al. (US 20200412991) as applied to claim 1 above, and further in view of Veeder (US 9628105).
Re claim 8: Maciu as modified by Ishii teaches the analog counter circuit, wherein the first stage (Maciu, Cinc, Minc, Mrst-inc, fig. 6) includes: the first capacitor (Maciu, Cinc) connected to the input (Maciu, see fig. 6); and the charge control device (Maciu, Mrst-inc) having an input connected to a supply voltage (Maciu, Vdd) and an output connected to the first capacitor (Maciu, Cinc) (Maciu, see fig. 6), but does not specifically teach wherein the charge control device is a diode connected P-channel MOSFET. Veeder teaches wherein a charge control device (311) is a diode connected P-channel MOSFET (col. 9, lines 7-27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a diode similar to Veeder with the control device of Maciu as modified by Ishii in order to reduce reverse leakage currents providing for higher quality voltage supply.
Re claim 9: Maciu as modified by Ishii teaches the analog counter circuit, wherein the first stage (Maciu, Cinc, Minc, Mrst-inc, fig. 6) includes: the first capacitor (Maciu, Cinc) connected to the input (Maciu, see fig. 6); and the charge control device 
Re claim 10: Maciu as modified by Ishii teaches the analog counter circuit, wherein the first stage (Maciu, Cinc, Minc, Mrst-inc, fig. 6) includes: the first capacitor (Maciu, Cinc) connected to the input (Maciu, see fig. 6); and the charge control device (Maciu, Mrst-inc) having an input connected to a supply voltage (Maciu, Vdd) and an output connected to the first capacitor (Maciu, Cinc) (Maciu, see fig. 6), but does not specifically teach wherein the charge control device is a diode. Veeder teaches wherein a charge control device (311) is a diode (col. 9, lines 7-27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a diode similar to Veeder with the control device of Maciu as modified by Ishii in order to reduce reverse leakage currents providing for higher quality voltage supply.

6.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciu et al. (Sub-Nanosecond Gated Photon Counting for High Spatial Resolution CMOS Imagers, 2016 14th IEEE International New Circuits and Systems Conference (NEWCAS), 2016, pp. 1-4, doi: 10.1109/NEWCAS.2016.7604816) as modified by Ishii  as applied to claim 1 above, and further in view of Dupont et al. (US 20080253498).
Re claim 11: Maciu as modified by Ishii teaches the analog counter, wherein the charge control device (Maciu, Mrst-inc) is a MOSFET (Maciu, see fig 6), but does not specifically teach N-channel mosfet. Dupont teaches a counter comprising a control device (130) is a N-channel MOSFET (paragraph 77, fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an nmos transistor as the charge control device in Maciu as modified by Ishii similar to Dupont without changing the functionality still allowing for counting of light packets being detected by the digital pixel, as well as resetting the counter.
Re claim 12: Maciu as modified by Ishii and Dupont teaches the analog counter, wherein a gate of the N-channel MOSFET (Maciu, Mrst-inc, Dupont, NMOS, paragraph 77) is connected to an inverse of the RESET signal (Maciu, RST INC, see fig. 6 and 7).
Re claim 13: Maciu as modified by Ishii and Dupont teaches the analog counter, wherein a gate of the N-channel MOSFET (Maciu, Mrst-inc, Dupont, NMOS, paragraph 77) is connected to biasing gate control voltage (Maciu, RST INC, see fig. 6 and 7).

7.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciu et al. (Sub-Nanosecond Gated Photon Counting for High Spatial Resolution CMOS Imagers, 2016 14th IEEE International New Circuits and Systems Conference (NEWCAS), 2016, pp. 1-4, doi: 10.1109/NEWCAS.2016.7604816) in view of Ishii et al. (US 20200412991) and Hairston (US 10079986).

Re claim 15: Maciu teaches a method of using an analog counter in a digital pixel circuit, the method comprising: receiving a RESET signal at input to the analog counter from a comparator (see fig. 5, comparator output, SPAD out to SPAD in fig. 5 and 6) operatively connected to a photo-current source (SPAD) (see fig. 5), the RESET signal having low value and high value (see fig. 5 and 7); charging a first storage device (Cinc) to initial charge voltage when the RESET signal has a low value (see fig. 5, 6 and 7); and transferring charge stored on first storage device (Cinc) to an accumulating charge storage device (Cint) through a charge transfer device (Mtx) connected between the first storage device (Cinc) and the accumulating charge storage device (Cint) when the RESET transitions from the low value to the high value as a voltage at a node between the first storage device (Cinc) and the charge transfer device (Mtx) (see fig. 6 and 7, page 3, left column, lines 5-25, the Mtx can transfer charges as long as its Vgs is greater than its threshold. This positive excess voltage is given by Vex = Vgs tx – Vt tx. The total transferable charge, initially stored in Cinc is given by: Qex = Cinc*Vex. The transferable charges flow from Cinc to Cint leading to the following voltage variation: ∆Vint = Qex/Cint = (Cinc/Cint)*Vex), but does not specifically teach through an injection greater than a transfer voltage of the charge transfer device. Said difference is considered to not contain any technical effect and is considered an obvious alternative to the disclosure of Maciu, where a NMOS transistor is used to transfer the charge, while in the application, a PMOS transistor is used. It is well known to the skilled person that NMOS implementations can be implemented by changing NMOS to PMOS and vice versa, without changing the functionality. Ishii teaches an analog counter circuit (see fig. 3), comprising: a first stage (121), a second stage (124) and a transfer device (122) between the first stage (121) and the second stage (124), wherein the transfer device (122) is a PMOS transistor (paragraph 77) and charge accumulated on an accumulating charge storage device (124) in the second stage (124) as long as a voltage at a node in the first stage is greater than the transfer voltage (paragraph 77, 41 and fig. 3, when using a PMOS transistor instead of an NMOS, the source/node voltage will be larger than the gate/transfer voltage). It would have been obvious to use a transfer device similar to Ishii as the transfer device of Maciu without changing the functionality still allowing for counting of light packets being detected by the digital pixel. Maciu as modified by Ishii does not specifically teach an injection transistor connected to the photocurrent source; an integration capacitor connected between the injection transistor and a reset voltage and the comparator having input connected to the 
Re claim 16: Maciu as modified by Ishii and Hairston teaches the method, wherein the transfer device (Maciu, Mtx) includes an input connected to the first storage device (Maciu, Cinc) an output connected to the accumulating charge storage device (Maciu, Cint) and a gate that is connected to gate bias voltage (Maciu, TX pulse), wherein the transfer voltage is a sum of the gate bias voltage and the threshold voltage of the transfer device (Maciu, Maciu, left column, lines 1-25, Ishii, 122, paragraph 41 and 77).
.
8.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciu et al. (Sub-Nanosecond Gated Photon Counting for High Spatial Resolution CMOS Imagers, 2016 14th IEEE International New Circuits and Systems Conference (NEWCAS), 2016, pp. 1-4, doi: 10.1109/NEWCAS.2016.7604816) as modified by Ishii et al. (US 20200412991) and Hairston (US 10079986) as applied to claim 17 above, and further in view of Veeder (US 9628105).
Re claim 18: Maciu as modified by Ishii and Hairston teaches the analog counter circuit, wherein the first stage (Maciu, Cinc, Minc, Mrst-inc, fig. 6) includes: the first capacitor (Maciu, Cinc) connected to the input (Maciu, see fig. 6); and the charge control device (Maciu, Mrst-inc) having an input connected to a supply voltage (Maciu, Vdd) and an output connected to the first capacitor (Maciu, Cinc) (Maciu, see fig. 6), but does not specifically teach wherein the charge control device is one of a diode connected P-channel MOSFET, a diode connected N-channel MOSFET and a diode. Veeder teaches wherein a charge control device (311) is a diode connected P-channel MOSFET, a diode connected N-channel MOSFET or a diode (col. 9, lines 7-27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a diode similar to Veeder with the control device of Maciu as .

9.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciu et al. (Sub-Nanosecond Gated Photon Counting for High Spatial Resolution CMOS Imagers, 2016 14th IEEE International New Circuits and Systems Conference (NEWCAS), 2016, pp. 1-4, doi: 10.1109/NEWCAS.2016.7604816) as modified by Ishii et al. (US 20200412991) and Hairston (US 10079986) as applied to claim 17 above, and further in view of Dupont et al. (US 20080253498).
Re claim 19: Maciu as modified by Ishii and Hairston teaches the method, wherein the charge control device (Maciu, Mrst-inc) is a MOSFET (Maciu, see fig 6), but does not specifically teach N-channel mosfet. Dupont teaches a counter comprising a control device (130) is a N-channel MOSFET (paragraph 77, fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an nmos transistor as the charge control device in Maciu as modified by Ishii and Hairston similar to Dupont without changing the functionality still allowing for counting of light packets being detected by the digital pixel, as well as resetting the counter.
Re claim 20: Maciu as modified by Ishii, Hairston and Dupont teaches the method, charging includes one of: a gate of the N-channel MOSFET is connected to an inverse of the RESET signal and wherein a gate of the N-channel MOSFET (Maciu, Mrst-inc, Dupont, NMOS, paragraph 77) is connected to biasing gate control voltage (Maciu, RST INC, see fig. 6 and 7).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.